Citation Nr: 0932774	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  05-36 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for intervertebral 
disc syndrome (hereinafter, "low back disorder"), currently 
rated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of left 
hip dislocation (hereinafter, "left hip disorder"), 
currently rated as 20 percent disabling.

3.  Propriety of the reduction of the evaluation for left 
lower extremity neuritis, currently rated as noncompensable 
(zero percent disabling).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to November 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in June 2009.  A 
transcript of this hearing has been associated with the 
Veterans' VA claims folder.

For the reasons stated below, the Board finds that additional 
development is required in the instant case.  Accordingly, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Here, the Board finds that a remand is 
required in order to comply with the duty to assist.

The Board observes that the Veteran was accorded VA medical 
examinations regarding this case in March 2005, July 2005 and 
December 2007.  However, the Veteran has criticized the 
adequacy of the most recent examination in December 2007.  
For example, it was contended that the examination was 
inadequate because the Veteran's VA claims folder was not 
available for review.  Nevertheless, as the issues involved 
in the current appeal relate to the appropriate disability 
rating for these service-connected disabilities, the key 
question is whether the examination findings accurately 
reflected the current symptomatology.  The Veteran's 
testimony at his June 2009 hearing indicates that the 
December 2007 examination does not.  Among other things, he 
indicated that the examiner did not adequately measure range 
of motion, even though such findings are noted on the 
examination.  

More importantly, the Veteran indicated at this hearing that 
the service-connected low back, left hip, and left lower 
extremity neuritis have increased in severity since the most 
recent VA examination of December 2007.  For example, he 
indicated that his back pain is such that he has trouble 
walking; that while he can bend over, he has trouble getting 
back up; and that he experiences constant pain in his left 
lower extremity.  In addition, it was contended that the last 
examination was too old and inadequate to accurately evaluate 
the service-connected disabilities at issue in this case, and 
that new examinations should be accorded to the Veteran.

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Further, the United 
States Court of Appeals for Veterans Claims has held that 
when the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In view of the foregoing, the Board concludes that new VA 
examinations are needed in order to make an informed decision 
regarding the Veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability from his service-connected low back disorder, left 
hip disorder, and left lower extremity neuritis.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his service-connected low back 
disorder, left hip disorder, and left 
lower extremity neuritis since February 
2009.  After securing any necessary 
release, the AMC/RO should obtain those 
records not on file.  Any response to 
these requests should be memorialized in 
the Veteran's claims file.

2.  After obtaining any additional 
records (to the extent possible), the 
Veteran should be scheduled for a VA 
orthopedic examination with an 
appropriate expert to evaluate the 
current severity of his service-connected 
low back and left hip disorders.  The 
claims folder should be made available to 
the examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.  

It is imperative that the examiner 
comment on the functional limitations 
caused by pain and any other associated 
symptoms, to include the frequency and 
severity of flare-ups of these symptoms, 
and the effect of pain on range of 
motion.

3.  The Veteran should also be scheduled 
for a VA neurologic examination with an 
appropriate expert to evaluate the 
current severity of his service-connected 
left lower extremity neuritis.  The 
claims folder should be made available to 
the examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.  

4.  Thereafter, the AMC/RO should review 
the claims fie to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the VA examination reports 
to ensure that they are responsive to and 
in compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




